Name: Commission Regulation (EEC) No 3099/85 of 6 November 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 11 . 85 Official Journal of the European Communities No L 295/27 COMMISSION REGULATION (EEC) No 3099/85 of 6 November 1985 fixing the amount of the subsidy on oil seeds proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2881 /85 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in parti ­ cular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1297/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2881 /85 Q, as last amended by Regulation (EEC) No 3051 /85 (8) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for December 1985, January, February, March and April 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for November, December 1985, January, February, March and April 1986 for colza and rape seed has been obtainable only provisionally on |he basis of the target price and the monthly increase as last HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2 . The amount of the subsidy in the case of advance fixing for November, December 1985, January, February, March and April 1986 for colza and rape seed will , however, be confirmed or replaced as from 7 November 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for December 1985, January, February, March and April 1986 for colza and rape seed. Article 2 This Regulation shall enter into force on 7 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 2) OJ No L 26, 31 . 1 . 19185, p . 12 . 0 OJ No L 132, 21 . 5 . 1983, p . 33 . (4) OJ No L 137, 27 . 5 . 1985, p . 1 . 0 OJ No L 167, 25 . 7. 1972, p . 9 . I6) OJ No L 143 , 30 . 5 . 1984, p . 4. 0 OJ No L 277, 17 . 10 . 1985, p . 18 . (8) OJ No L 290, 1 . 11 . 1985, p . 69 . 0 OJ No L 266, 28 . 9 . 1983, p . 1 . No L 295/28 Official Journal of the European Communities 7. 11 . 85 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 26,047 (') 26,567 (') 26,220 (') 26,245 (') 24,924 (') 25,444 (') 2 . Final aids Il ||l Seeds harvested and processed in : I I  Federal Republic of Germany (DM) 63,61 (') 64,85 (') 64,11 (') 64,35 (') 61,33 (') 63,06 (  )  Netherlands (Fl) 71,68 (') 73,08 (') 72,21 (') 72,47 (  ) 69,07 (') 70,96 (  )  BLEU (Bfrs/Lfrs) 1 208,89 (') 1 233,02 (') 1 216,92 (') 1 217,17 (') 1 155,78 (') 1 172,56 (')  France (FF) 180,05 (') 183,69 (') 180,82 (') 180,27 (') 170,75 (') 174,40 0)  Denmark (Dkr) 219,18 (') 223,56 (') 220,64 (') 220,85 (') 209,73 (') 213,59 (')  Ireland ( £ Irl) 19,538 (') 19,928 (') 19,664 (') 19,641 (') 18,646 (  ) 18,926 (')  United Kingdom ( £) 16,093 (') 16,41 4 (') 16,199 (') 16,214 (1 ) 15,395 (') 15,547 (')  Italy (Lit) 36 927 (') 37 695 (') 36 937 (') 36 757 (') 34 630 (') 35 178 (')  Greece (Dr) 1 930,86 (  ) 1 984,07 (') 1919,50 (') 1 905,46 (') 1 708,55 (') 1 761,77 (') (') On the basis of the Commission s last proposal concerning the indicative price and subject to confirmation by the Council 's decision . ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 32,452 33,067 34,032 34,525 34,913 2. Final aids \ Seeds harvested and processed in : I \  Federal Republic of Germany (DM) 79,18 80,64 82,94 84,29 85,23  Netherlands (Fl) 89,21 90,87 93,43 94,94 96,00  BLEU (Bfrs/Lfrs) 1 506,16 1 534,70 1 579,49 1 601,35 1 619,35  France (FF) 224,45 228,75 235,15 237,85 240,53  Denmark (Dkr) 273,08 278,26 286,38 290,53 293,79  Ireland ( £ Irl) 24,343 24,804 25,524 25,847 26,137  United Kingdom ( £) 20,051 20,432 21,029 21,334 21,574  Italy (Lit) 46 098 47 007 48 262 48 787 49 342  Greece (Dr) 2 445,41 2 508,35 2 618,85 2 665,22 2 697,32 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,209690 2,203300 2,197250 2,191000 2,191000 2,172190 Fl 2,492350 2,488330 2,483900 2,479430 2,479430 2,465920 Bfrs/Lfrs 44,766000 44,787100 44,800200 44,811000 44,811000 44,835100 FF 6,742450 6,749160 6,757580 6,768990 6,768990 6,817610 Dkr 8,013400 8,018350 8,020950 8,024830 8,024830 8,027820 £ Irl 0,714191 0,715222 0,716299 0,717245 0,717245 0,720051 £ 0,587772 0,589463 0,591037 0,592508 0,592508 0,596138 Lit 1 491,77 1 498,36 1 504,64 1 510,72 1 510,72 1 527,65 Dr 129,83910 129,85200 129,84770 129,83670 129,83670 129,75810